CLAYMORE EXCHANGE-TRADED FUND TRUST Claymore U.S. Capital Markets Bond ETF Claymore U.S. Capital Markets Micro-Term Fixed Income ETF Guggenheim BulletShares 2011 Corporate Bond ETF Guggenheim BulletShares 2012 Corporate Bond ETF Guggenheim BulletShares 2013 Corporate Bond ETF Guggenheim BulletShares 2014 Corporate Bond ETF Guggenheim BulletShares 2015 Corporate Bond ETF Guggenheim BulletShares 2016 Corporate Bond ETF Guggenheim BulletShares 2017 Corporate Bond ETF Guggenheim BRIC ETF Guggenheim International Small Cap LDRs ETF Guggenheim Ocean Tomo Growth Index ETF Guggenheim Ocean Tomo Patent ETF Guggenheim Raymond James SB-1 Equity ETF Guggenheim S&P Global Dividend Opportunities Index ETF Guggenheim Defensive Equity ETF Guggenheim Insider Sentiment ETF Guggenheim Spin-Off ETF Guggenheim Mid-Cap Core ETF Guggenheim Multi-Asset Income ETF Guggenheim Sector Rotation ETF Wilshire 4500 Completion ETF Wilshire 5000 Total Market ETF Wilshire Micro-Cap ETF Wilshire US REIT ETF Supplement to the currently effective Statement of Additional Information (“SAI”) for the above listed Funds: Effective October 13, 2010, J. Thomas Futrell has resigned as Chief Executive Officer and Steven M. Hill has resigned as Chief Financial Officer, Chief Accounting Officer and Treasurer of Claymore Exchange-Traded Fund Trust.The Board of Trustees has elected Kevin M. Robinson as Chief Executive Officer to replace Mr. Futrell and Bruce Albelda as Interim Chief Financial Officer, Interim Chief Accounting Officer and Interim Treasurer to replace Mr. Hill.Accordingly, the information relating to Mr. Futrell, Mr. Hill and Mr. Robinson in the Executive Officer table in the “Management” section of the SAI for the above Funds is hereby deleted and replaced with the following: Name, Address and Year of Birth of Executive Officer Position(s) Held with Trust Length of Time Served* Principal Occupation(s) During Past 5 Years Kevin M. Robinson Year of birth: 1959 Chief Executive Officer Chief Legal Officer Since 2010 Since 2008 Senior Managing Director, General Counsel and Corporate Secretary (2007-present) of Guggenheim Funds Investment Advisors, LLC, Guggenheim Funds Services Group, Inc. and Guggenheim Funds Distributors, Inc.; Chief Executive Officer and Chief Legal Officer of certain funds in the Fund Complex. Formerly, Associate General Counsel (2000- 2007) of NYSE Euronext, Inc. Formerly, Archipelago Holdings, Inc.Senior Managing Director and Associate General Counsel (1997-2000) of ABN Amro Inc. Formerly, Senior Counsel in the Enforcement Division (1989-1997) of the U.S. Securities and Exchange Commission. Bruce Albelda Year of birth: 1963 Interim Chief Financial Officer, Interim Chief Accounting Officer, Interim Treasurer Since 2010 Senior Managing Director and Chief Financial Officer of Guggenheim Funds Services Group, Inc. and Claymore Investments, Inc. (2006-present). Interim Chief Financial Officer, Interim Chief Accounting Officer and Interim Treasurer of certain funds in the Fund Complex. Formerly, consultant for Concentric Equity Partners (2006). Formerly, Chief Financial Officer of Cantata Technology (2003-2006).Formerly, Chief Financial Officer of Airslide Systems (2001-2003). Formerly, Vice President, Investor Relations of Westell Technologies (1996-2001). Claymore Exchange-Traded Fund Trust 2455 Corporate West Drive Lisle, Illinois 60532 Please Retain This Supplement for Future Reference October 15, 2010 ETF-SAI-T1ANN-SUP101510
